 MURRAY OHIO MANUFACTURING COMPANY141Murray Ohio Manufacturing CompanyandInternational Union,United Automobile,Aircraft&Agricultural Implement Work-ers of America,AFL-CIO.Cases Nos. 26-CA-955 and 26-CA-955-2.November 14, 1961DECISION AND ORDEROn September 2, 1960, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practicesand recommended that the complaint be dismissed as to such alle-gations.Thereafter, the Respondent and the Charging Party filedexceptions to the Intermediate Report and supporting briefs.The Board l has reviewed the rulings of'the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the modifications noted below.The Board concurs in the Trial Examiner's finding that Respondentdid not discriminately apply its employee evaluation plan in failing torecall James E. Fowler, Ralph S. Durham, and George L. Wombleupon resumption of operations at the beginning of the 1960 produc-tion season.In so doing, however, we do not adopt the Trial Ex-aminer's finding that the Respondent's employee evaluation or ratingsystem of 1957 was not, as of that time, discriminatoryper se.In aprevious proceeding 2 in which the matter was fully litigated, wefound that the rating system employed herein was unlawful in itsconception and initial formulation. In that case we also found thatRespondent had availed itself of the rating system at the opportunetime to discriminate against the complainants therein. Since the ful-fillment of the plan's purpose, however, Respondent has modified itsemployee evaluation program so as to restrict its application to tempo-rary employees engaged at the end of the season, and the events inissue in this case occurred in 1960, more than 2 years after the plan'sadoption.The Trial Examiner has found that the plan was not unlaw-'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers herein to a three-member panel [Members Leedom,Fanning,and Brown].2The Murray Olio Manufacturing Company,134 NLRB 175 For the reasons set forthin the dissenting opinion in the case cited,Member Leedom agrees with the Trial Ex-aminer's finding herein concerning Respondent's employee evaluation systemIlewouldtherefore adopt the Trial Examiner's findings and conclusions without any modification134 NLRB'No. 22. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDfully implemented in the cases of the above-mentioned employees andwe are satisfied that this record supports his findings.ORDERThe Board adopts the Recommendations of the Trial Examiner with,the modification that provision 2(d) read: "Notify the Regional Di-rector for the Tenth Region in writing, within 10 days from the date,of this Order, what steps the Respondent has taken to comply-herewith." 3' In the notice attached to the Intermediate Report as the Appendix the words "Deci-sion and Order" are hereby substituted for the words "The Recommendations of a TrialExaminer " In the event that this Order is enforced by a decree of a United States Courtof Appeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals, Enforcing an_Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought undef Section 10(b) of the National Labor Relations.Act, as amended (61 Stat. 136; 73 Stat. 519), was heard in Lawrenceburg, Tennessee,on July 19, 20, and 21, 1960, pursuant to due notice.The complaint, issued on May11, 1960, and based on charges duly filed and served, alleged that Respondent had'engaged in unfair labor practices proscribed by Section 8(a)(1) and (3) of the Actby (1) discharging four employees and failing to recall seven others because of theirunion membership and activities, and (2) certain specified acts of interference,restraint, and coercion.Respondent -answered, denying the unfair labor practices.Respondent's variousmotions for dismissal, on which ruling was reserved at the hearing, are disposed ofby the findings herein.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS; THE LABOR ORGANIZATION INVOLVEDI find on facts alleged in the complaint and admitted in the answer that Respond-ent, an Ohio corporation engaged at Lawrenceburg, Tennessee, in the manufactureof velocipedes, bicycles, wheel toys, and fans, is engaged in commerce within themeaning of the Act (i e., annual. extrastate sales and shipments in excess of$100,000), and that the Union is a labor organization within the meaning of Section,2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Background and issuesThis is the fourth in a series of unfair labor practice proceedings which have beenbrought and heard since June 1958, and which followed the transfer of Respondent'soperations from Cleveland, Ohio, to Lawrenceburg, Tennessee; in 1956. Two of thethree previous cases have been decided by the Board (122 NLRB 1306; 128 NLRB184), and the third is presently before it on the Intermediate Report of Trial Exam-iner Lee J. Best, IR-831, issued November 19, 1959.The background of the presentcase is fully disclosed by the above casesSee particularly paragraphs III, A and Bof the Intermediate Report in 128 NLRB 184, and paragraphs III, A, B, and C of-IR-831,supra.The present complaint, which alleges a discriminatory discharge of 4 employees(Guy D. Smith, James F. Mathis, Johnny J. Carter, and Clyde P. Richardson) anda failure to recall 7 others (James E. Fowler, Robert Hyde, Jack Land, George-Womble, Arthur L. Mitchell, William H. Miller, and Ralph S. Durham), was basedon charges of discrimination against a total of some 24 employees.The issues were,narrowed further at the hearing by dismissing the complaint on Respondent's motion,unopposed by the General Counsel, as to Hyde, Mitchell, and Land, as well as to an IiMURRAY OHIO MANUFACTURING COMPANY143alleged discriminatory 3-day suspension of Marshall Lumpkin,on noneof whom theGeneral Counsel offered evidence to support his-complaintallegations.'The issues in the present case are largely factual, turning on the credibility ofopposing witnesses for the most part, though there is documentary evidence whichaids substantially in resolving the conflicts in a numberof instances.Except as toFowler, there is no issue as to Respondent's knowledge of union membership, Re-spondent stipulating that the Union informed it that the other seven were membersof the organizing committee.Evidence was also presented as to their wearing ofunionbuttons and T-shirts and of participation in other union activities.TheGeneral Counsel relies on the stipulation, on the background furnished by the priorcases, and on certain alleged instances of interference, restraint, and coercion (someof which were admittedly outside of the Section 10(b) period) to establish theclaimed discriminatory motivation.An issue was also presented whether Smith, Mathis, and Richardson were construc-tively discharged or whether they quit voluntarily.Respondent's defense as to Carterwas that he was discharged for unsatisfactory performance, after warnings.Fowler,Womble, Miller, and Durham were temporary employees who were laid off at theend of theseasonin 1959 and were not recalled during the 1960season.Respondentdefended its action in their cases on the basis of its evaluation ratings, which ren-dered them ineligible for reemployment.As the latter issues closely resemble thosewhich were litigated at considerably more length in the proceeding involved inIR-831,supra,we begin with the alleged discriminatory failure to recall thetemporary employees.B. The failure to recallThe General Counsel contends here (as he did in the case heard by Trial ExaminerBest, IR-831,supra)that the rating system wasdesignedonly as a guise and pretextto cover Respondent's unlawful acts in not recalling the four employees td employ-ment.No evidence was offered here that the program wasdesignedwith suchproscribed intent, and Trial Examiner Best found none in thecasebefore him.Though the system is thus not discriminatoryper se,as Trial Examiner Best found,yet when considered against the background of hostility toward the Union andrecent unfair labor practices, close scrutiny must be given the individual evaluations,of union adherents to determine whether Respondent's supervisors made use of thesystem so as to discriminate against them.Preliminarily it is to be noted that certain changes in the rating system were putinto effect on August 27, 1959. It was then decided that permanent employees wouldnot again be rated, but only temporary employees who were employed at the endof the season. It was also decided that permanent status would be accorded toprevious temporary employees who were recalled prior to April 6, 1959, whereasthose reemployed after that date would continue to be temporary employees.As Durham, Womble, Miller, and Fowler were recalled or employed after April 6,they were classified as temporary employees, and their clearance slips, issued onseparation (Fowler on October 5; the others on December 4), bore the following,rubber stamp notation:SEASONAL-TEMPORARYSEPARATED-TEMPORARYWORK FOR WHICH EMPLOYED, COMPLETEDAt the end of the 1959 season, the personnel office prepared rating sheets on alltemporary employees and sent them out to the various superintendents to be com-pleted and returned to personnel, where the results were tabulated. Some 500 tem-porary employees were rated, of whom 51 received below 23, with knowledge on thepart of the foremen and superintendents who made the ratings that such a ratingwould disqualify the employee for reemployment.The four employees here involvedreceived ratings substantially below 23.On January 4, 1960, after tabulation of the ratings, Cromer Smotherman, per-sonnel director, issued a directive to Lloyd George, employment manager, in whichhe listed the names of the 51 low-rated employees and in which he informed Georgethat they were not to be considered for rehire.We turn now to the evidence which relates more specifically to the individual cases,starting with Fowler, who was the first to be laid off.1Although union counsel endeavored ifroin time to time during the hearing to litigatethe discharge of certain employees named in the charges but omitted from the complaint,Respondent's objections to such attempts were sustained 144DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.James E.FowlerFowler was a new employee,who was firsthired on May 13, 1959.As therewas no stipulationby Respondentof knowledgethat Fowlerwas a member of theorganizing committee,we begin withother evidencewhich concerns knowledge.Fowler testified that he was a member ofthe committee and that hewore a unionT-shirt and button for about3 weeks before hislayoff on October 5. It was stipulatedthat Herbert G. Jaco (a nonsupervisorwho failedto respondto GeneralCounsel'ssubpena)would testify, if called, that he observed Fowler wearinga union button inthe departmentduringthe month before Fowler's layoff.Charles Haymons, fore-man, and Andy Tomschey,superintendent,denied having seen Fowler wearing theunion insignia and deniedknowledgeof his unionmembership.Fowler alsotestifiedto a conversationwith Tomscheyon oneoccasion when hewas wearing his union insigniaand when Tomschey allegedly talked with him forsome 30 minutes concerningthe Union.At the end of the conversation Fowler askedTomschey to approvesome"down"time,and Tomschey agreed to do so but added,;`When Wright (UAW Representative)getsin, you won't get no downtime," andthat if Fowler would pull off his button and T-shirt, he would have a better chanceof staying there.Tomschey flatly denied any such conversation with Fowler.Further conflicting testimony was given concerning Fowler's job performance andas to certain warningsand incident reports which entered into Fowler's rating.Fowler was rated at 12, the lowest rating which Haymons and Tomschey gave toany employee in their department, and Fowler's namewas included on Smother-man's list to George.Haymons testified, with corroboration from Tomschey, to having warned Fowleron a number of occasions for running scrap and to Fowler's unsatisfactory explana-tions and excuses.On June 8, July 2, and August 13 (predating the time of Fowler'salleged wearing of a union button), Haymons prepared separate incidents reportsand read them to Fowler.On the last occasion Haymons had discovered Fowlerat work while under the influence of alcohol and took him to Tomschey, who senthim home after preparation of a formal report and a warning of discharge.Hay-mons and Tomschey testified that Fowler admitted that he had had "a couple ofbeers."Fowler denied on direct examination that any supervisor criticized his work untilafter he started wearing a union button, denied that he was given any written warn-ing or incident report, and denied that he was ever called into the office and criticizedabout his work.On cross-examination, Fowler admitted making excessive scrapon occasions but denied that he was spoken to concerning it.He admitted furthermaking mistakes on chain guards (the subject matter of one of the incident reports)and admitted that he was spoken to concerning that. Fowler also admitted that hewas sent home early one day, but testified that it was because of his emotional con-dition resulting from some hard luck and not because he had been drinking.Acceptance of Fowler's uncorroborated testimony would not only require rejec-tion of the mutually corroborative testimony of Haymons and Tomschey, but wouldrequire a finding that the three formal incident reports were complete fabrications,despite any suggestion from the evidence that such was the case.Fowler's reluctantadmissionson cross-examination,after denial of criticism or warnings on direct,and his admission that he was sent home on the occasion of -the final incident, illus-trate the unreliability of his testimony and lend further support to the Haymons-Tomschey testimony, which I credit. I credit similarly their denials of knowledgeof Fowler's union membership and activities and Tomschey's denial of the allegedconversation with Fowler.On the issue of discriminatoryintent, the significant fact is that all three incidentspreceded Fowler's alleged wearing ofunion insignia.Plainly, therefore, Respondentcould not have set about building up an unsatisfactory work record in anticipationof an opportunity to use it discriminatorilyagainstan employee who was not thena unionadherent.Furthermore the evidence showed that Fowler was laid offalong with some 30 others in his department and that some 9 others were not re-called because of low evaluation ratings.The General Counsel made no showingas to the union membership or lackof it asto any of the others, nor did he offer ref-utation of Haymons' testimony that employees Griggs and Stultz in his departmentwere to his knowledge members of the Union's organizingcommittee,that theyworeunion insignia,and that they are still employed.I therefore conclude andfind onthe entire evidence, and for the foregoing rea-sons,(1) that Respondent was without knowledge of Fowler's alleged membershipon the organizingcommitteeor of his other alleged union activities, and (2) thatthe evidence otherwise failed to establish that Respondent's failure to recall Fowlerwas discriminatorily motivated. MURRAI OHIO MANUFACTURING COMPANY1452.Ralph Durham -Durham had worked for Respondent during the 1958 season,was rated asaverage or satisfactory after his layoff, and was recalled on April 20, 1959, as atemporary employee in department 92.He was laid off on December 4, was latergiven an evaluation rating of 14, and was included on Smotherman's list to George.Foreman Roy Williams, who had participated in the ratings, admitted that Dur-ham and Womble (section3, infra)were the only employees on his crew of sixmen who were members of the organizing committee and who wore union insiginaon the job, and admitted that they were the only two who were rated below 23 atthe end of the 1959season?Durham testified that in March 1960, he spoke to Williams in a poolroom, in-quiring if it was time for him to be called back.Williams replied that he and Fore-man Norwood were checking the roster and Durham's name was coming right up.Williams admitted that Durham spoke to him- and that he told Durhamhis namewas "getting near," but he testified that he had forgotten at the time what Durham'srating was.Durham testified further that he called Lloyd George on April 15 and that Georgeinformed him that he was not being called back because he annoyed the hands, butGeorge did not specify the source of his information.George did not testify.Dur-ham denied that any of the supervisors spoke to him about annoying people anddenied further that he had ever been reprimanded about his work.On cross-examination, Durham specifically denied that he was informed on May 4 that anincident report had been written concerning his walking on stacked cartons withouta plywood board, denied that on July 7 he was warned about the improper handlingof portable rollers, and denied that on October 8 he was reprimanded about throwingcartons to the top of a stack in a boxcar.Durham's testimony to the foregoing effect was convincingly refuted by ForemanWilliams, who testified in detail concerning the three incidents, and whose testimonywas documented by incident reports which he had prepared-contemporaneously?Williams testified that he reprimanded Durham on each occasion, that he warned Dur-ham on the second occasion he would be given a 3-day layoff for the next offense,and that on the third occasion he warned Durham that for the next offense he wouldbe discharged.As there is no suggestion from the record that these incident reports were fabri-cations (they were also signed by Maskovyak and Smotherman), Williams' testi-mony is credited-over Durham's,' whose unreliability as a,witness was demonstratedby his insistence that his clearance slip did not contain at the time he signed it theline,"Work for which employed, completed."That line was 'part of a singlerubber-stampimpression,the remainder of which Durham acknowledgedWilliams' poolroom conversation with Durham, his prior rating of Durham andWomble as satisfactory, and his 1959 rating of them as unsatisfactory after knowl-edge of their union activities, were plainly circumstances indicative of a discrim-matory intent, particularly when viewed against the background of union hostilityas disclosed in the earlier proceedings.But Respondent's affirmative showing re-futed the inference which would otherwise be drawn.Williams' explanationthat he forgot at the time Durham's low rating is plainly understandable in view ofthe setting of Durham's inquiry.Furthermore the final decision not ;to recall Dur-ham had been made by Smotherman on January 4.Durham's performance during the 1959 season plainly warranted a lower ratingthan the borderline "average" he received in 1958.The fact that-two of the threeincidents occurred before Durham's connection with the organizing committee pre-cludes any finding that Respondent had deliberately set out in advance to build upan unsatisfactory work record against him. (Compare here the earlier case, 128NLRB 184, where the Board affirmed, without discussion, Trial Examiner von Rohr'sfindings on the discharge of Virgil Nutt.)'I therefore conclude and find that the General Counsel failed to establish by apreponderance of the evidence that Respondent was discriminatorily motivated infailing to recall or reinstate Durham.aAs Smotherman listed two other employees in department 92 who were not eligiblefor recall, they presumably worked under a foreman, other than Williams.'Ruling was reserved at the, hearing on, these and other incident reports, whie'i Re-spondent's evidence showed were part of the material on which theforemen based theirevaluation ratings at the end of the seasonThose reports are now receivedin evidence,i e , Respondent's Exhibits Nos 12, 13, 14, 16, 17, 23, 24, 25, 27, and 28.630849-62-vol 134-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.George L. WombleWomble's case closely resembled Durham's.He was a temporary employee whohad worked during the 1958 season, was, like Durham, rated average, was recalledon April 20, 1959, as a temporary employee, and was laid off on December 4.Healso received a rating of 14, and was included on Smotherman's list to George.Oninquiry to George in April, Womble was informed he would not be called backbecause his foreman reported he did not make a hand and did not work.As in Durham's case, Respondent relied on Williams' testimony, documented byincident reports concerning prior warnings for improper performance and loafingon the job. Specifically, Williams testified that on June 3 he reprimanded Womblefor kicking cartons of velocipedes from the top of a stack onto the floor.On Sep-tember 9 while the conveyor line was jammed with cartons and while the otheremployees were at work, he discovered Womble reading a newspaper.Williamstalked with Lough concerning each incident, and Lough directed the preparation ofincident reports on each because of prior warnings given Womble on similar mat-ters.Williams informed Womble that incident reports had been written and warnedhim against repetition of the offenses.Womble flatly denied both on direct and on cross-examination that he had beenwarned or criticized about his work, denied specifically the incidents of June 3 andSeptember 9, and denied that he had been informed of the incident reports.Asidefrom Womble's-denials there is no evidence which indicates that the incident reports(also signed by Maskovyak and Smotherman) were fabrications.FurthermoreWomble's testimony showed elsewhere indications of bias or interest.Thus, thoughdenying that at the conclusion of his conversation with George in April he hadthreatened to make the Company pay for an injury to his arm, Womble admittedthat he told George the Company ought to pay for it and that he asked George whatitwas going to do.Under all the circumstances, Williams' testimony is creditedover Womble's.The evidence thus showed that Womble's performance had deteriorated afterhis "average" rating at the end of the 1958 season.Williams' testimony concerningthe 1959 rating justified the lower rating on that basis and contained no indicationsthat the results were contrived with intent to eliminate a member of the Union'sorganizing committee. Indeed, as in Durham's case, one of the two incidents whichentered into the unsatisfactory rating had occurred before Womble had gone on thecommitteeCf. 128 NLRB 184supra.I therefore conclude and find on the entire evidence that the General Counselfailed to establish by a preponderance of the evidence that Respondent was dis-criminatorily motivated in failing to recall or reemploy Womble.4.William H. MillerMiller had worked as a temporary employee during the 1958 season, was ratedat a borderline 23, and was recalled on April 28 for the 1959 season as a temporaryemployee.He was rated after layoff at 15 and was included on Smotherman's list.On inquiry to George, Miller was informed the reason was low quality work.Miller was the only employee on the second shift in his department who was amember of the organizing committee.He gave testimony concerning repeated con-versations with Foreman Herbert Putman and Supervisor Bobby Walker, which,though not denied, will be set forth at some length because of its direct bearing ondiscriminatory motivation .4Some 3 days after Miller began wearing his union button in August, Putman askedMiller why he was wearing a pin and if he thought the Union would help him. Aftermaking a sales talk as to why the Union was no good, Putman told Miller that evenif he did not think of himself he should think about the fact that his kin people mightwant a job sometime, and that Miller should not hurt their chances of getting on atthe plant.Putman concluded by saying he would like to see Miller change his mindand take off the pin.Some 2 weeks later Walker called Miller into the office where the following con-versation ensued:[Walker] told me that he would like to see me take off the union pin andstartworking as hard for the company as I had been working for the union.I told him, I said, "I believe I have been working hard enough on those framesfor eight hours."4All the conversationsoccurredshortly afterMillerbegan wearing his union buttonand wereapparently outside the Section 10(b) period.The General Counsel expresslydisclaimed them as Section 8(a) (1) violations. MURRAYOHIOMANUFACTURING COMPANY147And he said, "I don't mean like that."And I said, "Oh, you mean talk in favor of the company and not in the union?"And he said, "Yes."And so I then told him "I know I have to watch myself on the job becauseI-the first time I messed up I would be fired."And he said, "Yes, the company can't be for you if you ain't for us."Then he told me about, he said, Murray was a young company in townand he said I had a chance of going up all the time but couldn't if a union camein or if I didn't take off the pin.Miller testified to further separate conversations with Walker and Putman whenemployees Garner, Johns, and Staggs were working nearby.Walker asked Miller,"How is the UAW?" and stated he had talked lots of employees into taking off theirpins, and that he would keep trying. Putman started a talk against the Union, andan argument followed between them, with Miller contending that a supervisor had_no right to talk discouragingly to employees concerning the Union.Though Respondent did not call either Putman or Walker in denial of Miller'stestimony, it did call Garner and Staggs who testified they did not hear any con-versation between Putnam and Miller when the Union was discussed. They were notquestioned concerning the conversation between Walker and Miller.Though both Putman and Walker participated in the 1959 rating of Miller andthough Putman had initiated and signed two incident reports later referred to,Respondent failed to call either of those foremen, but based its case on Miller'srating on the testimony of Frank Hawk, the general foreman over Miller's depart-ment.Hawk testified that he had many occasions to reprimand Miller in 1959 con-cerning his smashing of frames, that Miller's work in 1959 was worse than in 1958,despite an additional year's experience, and that on two occasions in 1959 formal in-cident reports were prepared.On the first occasion, which Hawk fixed as near theend of August, Putman requested Hawk to take a hand because Miller was smashingheads.Miller's excuse to Hawk was that he could not get the headcaps on right.Hawk ran the machine itself and could find nothing wrong with it.He reprimandedMiller, reminded him of a prior morning some 10 days earlier, and informed himthat an incident report would be made.Hawk testified that exactly the same sort of event formed the basis of the secondincident report.Putman again asked Hawk to take a hand, and Hawk remindedMiller of the prior warning, and reprimanded him for watching the girls on thelacing line rather than paying attention to his work.Hawk also testified that hereprimanded Miller for not working on August 29, a scheduled Saturday.Miller hadapplied for and had been denied permission to attend a picnic, but had taken theday off despite a specific direction to work.5Hawk also testified to the evaluation rating of Miller in which he had participatedalong with Putman and Walker.Hawk testified that he rated some 124 employeesin 1959, of whom 23 were rated below 23, and that none of the latter were calledback.He also testified that during the 1958 season, a single incident report hadbeen made on Miller, who had been rated exactly at 23 for that season.Respondent also offered two incident reports which were fully prepared, exceptfor signatures, by Putman.Though the subject matter of Miller's actions corre-sponded with Hawk's testimony, Putman's description showed himself, not Hawk,as the movant vis-a-vis Miller.Thus, his report not only referred specifically tohis own warnings to Miller, but listed himself, not Hawk, as the supervisor whoinformed Miller that incident reports were being made. Significantly also, Putmandated his first reportJune 26,though Hawk placed the incident late in August, andagain in testifying to the second incident on September 1, Hawk fixed the earlier oneat "less than n month prior to this." Both incidents therefore occurred, under Hawk'stestimony, afterMiller, to Respondent's knowledge, was placed on the organizingcommittee and after Putman and Walker had begun their series of antiunion conver-sations with Miller.Miller himself denied that he had received warnings on incident reports about low-quality work in 1959.Though he testified that he and another employee were cau-tioned once in 1958, he denied specifically any such occurrences either in September1959 or on June 26, and though Miller admitted he had missed a single Saturdayin September, he testified it wasPutmanwho criticized him for not coming in, thathe informed Putman the reason was an injured hand, and that someone had called5 Though Hawk testified that Miller had missed working on another Saturday in August,there was no specification of details and no suggestion that that absence formed the basisof any reprimandMiller denied repeatedly and convincingly that he had missed morethan a singlescheduledSaturday, and his testimony is credited 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDin for him.Putman admitted the call but said it was"no good"because the partywho called did not state his name.In summary,Miller's testimony concerning the undenied statements made by Put-man and Walker6plainly establisheda prima faciecase of discrimination,particu-larly since Miller was the only member of the committee on his shift and becauseof his prior satisfactory rating.Hawk's testimony does not suffice to overcome thepreponderant weight of the General Counsel's evidence.Here neither the evalua-tion rating nor the incidents reports can be given full faith and credit for the followingreasons: Putman and Walker who made the statements indicative of discrimina-tory intent had themselves participated inMiller'sdowngrading.Their influ-ence on the results,though undisclosed,may nonetheless be regarded as substantialin view of their attitude toward Miller.As to the incident reports, Hawk's testimonywas plainly at variance,both as to the dates and as to the extent of the participationas between himself and Putman,who prepared the reports and who cast himself asthe chief actor,both in warning Miller and in informing him of the preparation ofthe reports.Under the circumstances,and in view of the failure to call Putman,the reportsplainly cannot be considered as corroborative of Hawk's testimony.Though Re-spondent made no explanation of its failure to call Putman and Walker,or of why itwas reduced to reliance on Hawk to defend against Miller,it is plain from all theevidence that Hawk undertook to substitute himself for Putman as the activeparticipant vis-a-visMiller in all the incidents which Respondent relied upon indowngrading Miller.Thus, in addition to the incident reports, which showed Putmanas the chief protagonist for the Company,Miller's undenied testimony showed thatitwasPutmanwho criticized him for missing a Saturday and to whom he made hisexplanations.Finally it is to be observed that if Hawk's testimony be accepted that the firstincident occurred late in August(and there is no evidence which authenticates theJune date on the report),then both reports were prepared after Miller went ontothe committee and after Putman and Walker had begun their campaign against him.Under all the circumstances I credit Miller's testimony,and I conclude and find thatRespondent contrived Miller's rating,with the activeparticipation of Putman andWalker, so as to discriminate against him for reemployment because he was amember of the Union's organizing committee.C. The discharges1.Johnny J.CarterCarter,a permanent employee,had been employed since September 1956 as apress operator on the day shift under Foremen White and Boston, General ForemanJay Sayre,and Superintendent Starkey.He was recalled each year after layoff at-the end of the season,but was discharged on February 10, 1960, after the-preparationof a series of incident reports similar to those involved under sectionB, supra.Carter testified that Sayre once spoke to him about the Union, asking where hegot that 65 percent of parity, and told Carter he thought Carter would be better offand would get along with people better if he got off the committee.Sayre deniedthat testimony;he testified that his only conversation with Carter'concerning theUnion occurred shortly after Carter's injury on November 18, 1959, when Cartervolunteered to Sayre that he was for the Union because he had not been able to obtaina job which he wanted.Carter testified that on February 10, while he was running tank halves, Bostonand White found slugs in them and later sent Carter into the office to see Superin-tendent Starkey.Starkey told Carter he thought he had given Carter enough chancesand discharged him.The clearance slip assigned the reason as unsatisfactoryperformance.Sayre and Starkey gave mutually corroborative testimony to other occasions priorto February 9 when they had reprimanded Carter either concerning his continuedviolation of safety rules, or concerning his running of slugs, of each of which he waswarned of discharge for the next offense.On January 26, Carter was suspended for3 days for the safety-rule violation.Not only was the foregoing testimony docu-mented by formal incident reports prepared contemporaneously,but Carter admitted6 Respondent's oblique attempt to refute a minor portion of Miller's testimony by Garnerand Staggs was wholly unpersuasive in the face of ,its failure to produce Putman andWalker themselves,particularly since Miller's testimony did not indicate that the otheremployees had necessarily heard the final conversation with Putman. MURRAY OHIO MANUFACTURING COMPANY149much that they chargedhim with,admitted the warnings and the layoff,and admittedbeing informed of the incident reports. Indeed,Carteradmitted that after a slugincident on February 8, Starkey told him'that"there was going to' be hell raised,"and thatif it happened again he would be fired. --The next dayForeman Boston reportedthat Carterhad run another batch oftank halves with slug, marks.WhileSayre and Starkey personally ran the badpiecesthrough furtheroperations in an attempt to salvage them,Carter continued torun some 50'additional defective pieces with slug marks."Thereuponthey calledCarterto the office,whose excuse, as usual,was that he could not see the marks.StarkeyremindedCarter ofthe previous day's warning and discharged him.The mutuallycorroborative testimony of Sayre andStarkey,confirmed in signifi-cant and substantial respectsby Carter's admission,established a plain case of dis-charge for cause.I so find.I also credit Sayre's denialof Carter's testimonyconcerning their alleged conversation.2. James MathisMathis, first employed in May 1958,was a first-shift press operator in the press-room under Superintendent Starkey and Foreman Adrian Simms.Except for dis-puted statements attributed by Mathis to Starkey upon Mathis'termination on Janu-ary 15, 1960,the essential facts are not greatly in dispute.And since the mutuallycorroborative testimony of Starkey and Sayre received substantial and significantconfirmation from Mathis'testimony on cross-examination,as well as from a writtenstatement which Mathis had voluntarily given shortly after his termination in apply-ing to the State board for unemployment compensation,their testimony concerningthe termination,which received further corroboration from Foreman Simms andMax Methvin(a time-study employee),is fully credited.Briefly, the evidence showed that on January'15, 1960,Mathis made two com-plaints to Simms that his machine was not operating properly,that Simms assignedhim temporarily to other work while checking the die, and later put another employeeon Mathis'machine.Mathis complained about that to Starkey and Sayre, whotook him to the office,heard his story, and then called in Simms and heard his side.Though Mathis claimed that his own account was substantiated during an inspectionoutside the office,that testimony was not only denied by Starkey, Sayre, and Simmsbut ultimately proved immaterial when Mathis admitted on cross-examination thatStarkey directed Sirnms to put Mathis back on his old job and that he refused it.Mathis also admitted that he told Starkey he was going to quit because he was notgoing to be kicked around any longer,but he testified that that followed his chargethat Starkey had cut his pay after he had put on the union badge and after Starkeyhad ordered him to "shut his mouth"about union talk in the office.Itwas at thatpoint, under Mathis' testimony,that Starkey added the disputed statements whichwould have established,ifcredited,the discriminatory intent,i.e.,that it was agood thing that Mathis was going to quit because"we are fixing to get rid of allyou guys that are wearing union badges,"and "I told Mr.Simms to not let you guyshave those good jobs."'Underthe credited testimony of Starkey,Sayre,and Simms,after Starkey directedSimms to put Mathis back on his old job, Mathis refused,saying that he did not wantthe "damn job"and was not going to "kiss anybody's"for a job.Mathis wentback to his machine,worked a few minutes,and then returned to Starkey'sofficewhere he interrupted a conference between Starkey and employee Methvin.Mathisannounced he was quitting;he rejected Starkey's renewed offer of his former job,stating that he was going to quit and wanted a clearance slip.Mathis admitted thatStarkey warned him he would be terminating his employment.Starkey finallywrote out a clearance slip inserting the word "Quit" as the reason,and Mathissigned it.On'January 4, 1960,Mathis signed the following statement in applying for unem-ployment compensation:Iwas employed at The Murray Ohio Mfg. Co., Lawrenceberg, Tenn. from1-4-60 to 1-15-60 when I vol.quit as I had a misunderstanding with my foremanand I quit. . . .Mathis admitted that the statement was written out as he talked and that he signedit,but testified he told the agent of the State board that he quit because of a mis-understanding with his foremanover union activities.The foregoing evidence plainly established and I find that Mathis was neitheractually or constructively discharged,but that to the contrary-he voluntarily quithis employment. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Guy D. SmithSmith had worked as a press-operator since 1956, first on the handpresses for overa year and thenceforth on the multislide (an automatic press) until November 13,1959, when he refused a temporaryassignmentback to a handpress and quit.Whatis in issueiswhether the quitting was voluntary on Smith's part or whether the cir-cumstances established a constructive discharge because of Smith's membership onthe organizing committee.The determination of that issue turns mainly on thefollowing disputed questions:(a)Whether Superintendent Starkey promised Smith when he was transferredto the multislide that he would not have to go back to the handpress.(b)Whether Starkey discriminatorily refused to allow Smith the option of takinga layoff in lieu of a temporaryassignmentto the handpress.(c)Whether the shunting of Smith to another job was due to a shortage of steelfor his machine, as claimed by Respondent's witnesses and denied by Smith.(d)Whether Respondent's discriminatory intent was further reflected in Starkey'sattempts in August 1959 to persuade Smith to come over "to the Company's side."Smith alone testified for the General Counsel without corroboration.ForemenHarvard Boston and Eddie Woodard and Superintendent Starkey gave testimony forRespondent which was not only mutually corroborative in substantial and significantrespects but which also received confirmation from Smith's signed statement given onOctober 20 in applying to the State board for unemployment compensation.Thatstatement read in material part as follows:Iworked for the Murray Ohio Manufacturing Company, Lawrenceburg,Tennessee until November 12, 1959 when I voluntarily quit because: I had beenrunning a down slide machine making $1.75 per hour, a guarantee of $1.60 perhour.My foreman told me he was going to transfer me to a hand press whichhad a guarantee of $1.10 per hour and most of the men operating them couldmake around $1.50 to $1.60 per hour (production was set at $1.35). I did notask if this was a temporary move or not and he did not tell me if it was atemporary move. I refused the move and quit... .Though Smith denied that he informed the agent of the State board that his quittingwas voluntary, he finally (and reluctantly) admitted that he had given the rest ofthe statement, including the sentence, "I refused the move and quit." 7The foregoing circumstances plainly impel the acceptance of the testimony ofRespondent's witnesses where Smith's is insubstantial conflict.The following dis-position is accordingly made of the subsidiary issues listed above:(a) Starkey's denials are credited over Smith's claim of a promise not to be as-signed back to handpresses. Significantly, Smith failed to confront Starkey with hisalleged promise at any time during their discussions.(b)Respondent's policy of permitting layoffs in lieu of transfers to other workapplied only tohourly ratedworkers, not toproduction(incentive) workers such asSmith.Starkey testified credibly that he informed Smith of the distinction whenSmith sought a layoff; and there was no evidence that Respondent discriminatorilyfailed to extend the rule to Smith. Indeed, employee Charles McDowell, who wascalled by the General Counsel to illustrate the discrimination against Smith, ad-mitted that he was an hourly rated employee when as was given the option oftaking a layoff.(c)Undisputed evidence showed that Smith's termination occurred during theperiod of the lengthysteelstrike late in- 1959, that there was a shortage of steelgenerally for Respondent's operations, and that only about half of the automaticpresses were being operated at the time of Smith's termination because of lack ofsteel.Respondent's witnesses testified credibly that there was in fact no steel avail-able for the multislide machine on November 12, nor later for another automaticpressto which Smith was brieflyassigned.Smith's claims to the contrary are notcredited.(d) Smith testified that shortly after he was put on the Union organizing committeeinAugust, Starkey expressed his disappointment and asked him to "pull off."Starkey repeated his request on at least two other occasions.Starkey admittedthe substance of Smith's testimony, but denied that he requested Smith to pull off thecommittee or to take off his union button. Starkey testified that he and Smith weregood friends who had hunted and fished together, that he considered Smith a goodman whom he wanted on his side, and that he told Smith so. Asno denial wasv It-was plain from all the evidence that Smith was well aware the transfer was tempo-rary,including Smith's own testimony that he claimed the right to be laid off. MURRAY OHIO MANUFACTURING COMPANY151offered of the relations between thetwo men,Starkey's credited testimony addsnothing of substance to the General Counsel's claim of a discriminatory motivation-8The ultimate facts thus show, and it is hereby found, that Smith flatly refused,both on the afternoon of November 12 and on the morning of November 13, to ac-cept a temporary assignment to a handpress and that he sought a layoff slip whichwas refused him. In the final interview in the personnel office, Smith admitted thathe repeated to George his refusal to accept the assignment to the handpress and thathe told George he was quitting.That testimony squared plainly with the statementwhich Smith gave the State board and with the testimony of Respondent's witnesses.It is therefore concluded and found on the basis of the entire evidence that Smithvoluntarily quit his employment.4.ClydeB. RichardsonRichardson had been employed since September 1956 as a laborer and checkerin the shipping department (department 92).At the time of his separation onMarch 3, he was working on a crew under Foreman John O. Norwood, who ad-mitted that Richardson was the only employee on his crew who had ever worn aunion button.Richardson gave undenied testimony that on March 1, 1960, SuperintendentRobert Lough inquired if Richardson attended the union meeting on the previousSaturday night, reminded Richardson that he had gottensomebreaks in that manyemployees did not get a checkingassignment,warned Richardson against cam-paigning for the Union on company time under penalty of layoff and discharge, andtold him that jobs were scarce.9Richardson's termination followed hard on the heels of Lough's interrogation andwarning.The only witnesses were Richardson and Norwood, and since Norwood'sexplanationsof his treatment of Richardson were inconsistent and implausible (aswill be seen), Richardson's testimony, as summarized below, is credited.Richardson did not report to work on March 2 because of a severe ice storm andbecause he was unable to catch hisusualride to work.He did not call in.When hereported on the morning of the 3d, Norwood informed him that another man was onins job and directed Richardson to report to Dixon, checker with another crew, toload out boxcars.Richardson replied that he was not prepared to bo outside in thecold because he had not,worn sufficient clothes,10 and Norwood replied, "That iswhat they said tell you."Richardsonthenstated that he would have to "go getprepared," and Norwood repeated, "That is all I know they said tell you." ThoughRichardson admitted he did not ask Norwood'spermissionto leave, he checked outhis timecard and left theplant.Becauseof weather conditions, it took him mostof the day to hitchhike a ride home.The following day (Friday), Richardson was ill withsinus andagain did not re-port for work, nor did hecall in,because his telephone line was down.On Mondayhe talked with George in the personnel department, explained the circumstances, anddenied he had quit.George informed him the Company regarded him as havingwalked off the job and quit, andgavehim a clearance slip.Though the slip_was notoffered by either party and though the date of his separation does not appear,George's statementshows that Richardson's separation was plainly based on thefact that he had left the plant on March 3.Richardson admittedgiving andsigning the followingstatementin applying forunemployment compensation on March 7:Iwas employed at The Murray Ohio Mfg. Co., Lawrenceburg, Tenn., from1-13-60 to 3-2-60 when I was considered a vol.quit.Iwalked off the iob andleft the plantwithout permission.On 3-3-60, I was told to go outside andload and told my foreman that I was not prepared to load out (I do not knowif he heardme) as there was ice and snowso I wentHome.When I reported on3-7-60 (our telephonelineswere out 3-4-60), Iwas eiven thissep. notice.Idid not know my job had been changed until I was told to load out on 3-3-60as I had been workinginsidethe plant for app. 5 weeks and I didn't understandwhy my job was being changed.8The General Counsel disclaimed a Section 8(a) (1) violation because of the Section10(b) limitation9It is to be noted that Lough, who was not called by Respondent, was found to haveengaged in a series of acts constituting interference,restraint,and coercion in an earlierproceedingSee 122 NLRB 1306 at pp. 1313. 1316-131518 Although Richardson testified it was snowing and sleeting that day and that thehighest temperature was 33 degrees, he had dressed as usual for work within the heatedwarehouse.He had not worked at loading out boxcars for some 5 weeks. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorwood's testimony conflicted mainly with Richardson'son his,denial thatRichardson said anything about notbeing properly dressed or about leaving to getprepared,his denial that he informed Richardson specifically that he was to loadout boxcars,and his claim(denied by Richardson on rebuttal),that Richardson'searlier request to go back to loading out was the basis of his action.Those conflictsmight well have.been somewhat difficult to resolve had it not been for Norwood'sattempts to justify the basis and the circumstances of his transfer of Richardson toanother crew.Thus,though Norwood testified that it was Richardson's own failure to report onMarch 2 which supplied the chance for him to borrow(and keep)a man fromanother crew,yet as he admitted that he and Gaines (the other foreman)customarilyexchanged employees,the change plainly could have been made at any time. ThoughNorwood admitted further that Richardson had been regular in his attendance, heclaimed that as he did not know whether Richardson would return on the 3d he spoketoGainesas early as noon on the 2dand they agreed that the borrowed employee(Taylor)would keep Richardson's jobpermanently.Norwood also admitted thatthough he had decided on the afternoon of the 2d that Richardson would not be putback on his job if he reported'on the 3d,he did not tell Richardson the transfer waspermanent,though he intended it to be.Further doubt was cast on the reliability of Norwood's testimony by his attemptsto minimize the severity of the weather conditions on March 3(a stipulation largelyconfirmed Richardson's description)and by his claim that the shipping departmentemployees dressed the same whether they worked inside the heated warehouse or onoutside loading jobs.Finally,Richardson testified on rebuttal that the only requesthe had ever made of Norwood was to go back toa checkingjob (which paid ahigher rate and which was available only at certain times in the season),and thatDixon's crew, to which he was ordered to report on March 3,already had a checker-Dixon himself.Norwood's unseemly haste in effecting,midshift, the permanent transfer of anotheremployee to Richardson's job, despite the latter's prior regular attendance,his failureto inform Richardson the transfer was permanent,and the assigning of Richardson,without notice, to a job for which,because of outside weather conditions, he wasunprepared,were plainly factors which were indicative of an intent to force Richard-son to quit.When those are viewed against the immediate, background of the in-terrogation and warning by Lough,Norwood's implausible explanations,and thefact that Richardson was the only Union committee member on Norwood's crew,the conclusion is plainly warranted,and I find that Respondent seized upon Richard-son's leaving of the job on March 3 as a pretext to effect his termination,the realreason for which was his union membership and activities.As the courts have held,the existence of a nonprohibited reason for discharging an employee does not negatea violation of the Act if the discharge is actually for a different and prohibitedreason.Bituminous Material & Supply Co. v. N.L.R.B.,281 F. 2d 365(C.A. 8),and cases there cited.I also find that by Lough's interrogation and warning of Richardson,Respondentengaged in interference,restraint,and coercion within the meaning of Section 8(a) (1).D. Additional alleged incidents of Section 8(a) (1) violationsWilliam Bivens gave confusing testimony concerning alleged conversations withPersonnel Director Cromer Smotherman and Foreman Harold Rucker which, whenfinally straightened out on cross-examination, boiled down to the following: On De-,cember 3 while he and Smotherman were discussing the question whether he hadquit his job, Bivens brought up the subject of his union membership, and Smother-man replied that though he did not care who signed union cards or wore unionT-shirts or buttons, those who did so were working for a union organization, and theCompany did not want them working in the plant. Smotherman denied flatly thathe made the statement which Bivens attributed to him, and his denials are credited 11BillyMashburn testified that before the December 1959 layoff, Hawk spoke tohim and Hancock, another employee, and that after reprimanding Mashburn fornot shutting off his machine, Hawk stated, "Well you have been flunkying around-and you better watch yourself . . . I know you have union activities."Hawk11 Givens admitted that the only time when he talked with Rucker and Smothermantogether was "back in September," when he went to Smotherman's office to clear up areport that he was a union spy. As the latter occasion was outside the Section 10(b)period,and as the complaint failed to charge Respondent with any unlawful conduct bytRucker,the consideration of Bivens' testimony'is limitedto the alleged December 3 con-versation with Smotherman.1 MURRAY OHIO MANUFACTURING COMPANY153flatly denied the alleged conversation, and his denials are accepted over Mashburn'suncorroborated testimony.C. D. Woodall testified that in January 1960, Superintendent Heller warned himthat if he wanted to keep at work with the Company, he should leave the Union aloneand that if he did not quit "fooling with" the Union, he would go back to the sawmill.Woodall admitted that he had not worked under Heller for nearly a year, and hisfixing of the time of the conversation was most indefinite.Thus, he testified hethoughtthe occasion was sometime in January, and on cross-examination he could not saywhether it was early or late, butguesseditwas about the middle, of the month.Though he claimed that it was after he testified about another conversation withHeller at the prior hearing in January, he could not state whether the new conver-sation was as early as January 25.12Heller denied any conversation with Woodallat all, except "way before the other trial." In view of Woodall's uncertainty infixing the time of the alleged conversation, I credit Heller's denials.Woodall also testified that around February 10, some union cards fell out of hispocket while he was working and Foreman J. C. Williamson asked what they were.When Woodall explained that they were union cards to be signed by employees to seeif there could be an election, Williamson cautioned him to put them back in his pocketand not to let anyone see him showing them around, or he would be fired. ThoughWilliamson did not testify, Woodall's testimony indicated at worst no more than awarning against union solicitation on company time.As such, it did not establisha violation of Section 8 (a) (1).III.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type contentionally ordered in such cases, as provided under Recom-mendations below, which I find necessary to remedy and to remove the effects of theunfair labor practices and to effectuate the policies of the Act.As the evidence does not disclose the date on which William H. Miller would havebeen reached for reemployment, absent the discrimination against him as hereinfound, that date must necessarily be established at the compliance stage of thisproceeding.Because of Respondent's prior record' of unfair labor practices as disclosed in122 NLRB 1306 and 128 NLRB 184, and for reasons which are stated inConsoli-dated Industries, Inc.,108 NLRB 60, 61, and cases there cited, I shall recommenda broad cease-and-desist order.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Charging Union is a labor organization within the meaning of Section2(5) of the Act.2.By discharging Clyde B. Richardson on March 3, 1960, and by failing to offerreemployment to William H. Miller for the 1960 season, because of their union mem-bership and activities, Respondent engaged in discrimination to discourage member-ship in the Charging Union, thereby engaging in unfair labor practices proscribed bySection 8(a) (3) and (1) of the Act.-3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices having occurred in connection with theoperation of Respondent's business, as set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the several States,and substantially affect commerce within the meaning of Section 2(6) and (7) ofthe Act.5.Respondent did not engage in unfair labor practices by discharging Johnny J.Carter, James Mathis, or Guy D. Smith, or in failing to reemploy James E. Fowler,Ralph Durham, or George L. Womble.RECOMMENDATIONSUpon the basisof the foregoing findings of fact and conclusions of law,and uponthe entire record in the case,I shall recommend that Respondent, its officers,agents,successors,and assigns, shall:12 The prior hearing was on January 26 and 27, 1960. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a) Interrogating employees coercivelyconcerningtheir union membership andactivities and threatening employees with discharge or other reprisals because of theirunion membership and activities.(b)Discouraging membership in the Charging Union, or any other labor or-ganization, by discharging employees, by failing to offer them reemployment, or bydiscriminating in any othermanner inregard to hire or tenure of employment, or anyterm or condition of employment, to discourage membership in a labor organization.(c) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, or assist the ChargingUnion, or any other labor organization, to bargain collectively through representativesof their own choosing or to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act.(a)Offer to Clyde B. Richardson immediate and full reinstatement, and to Wil-liam H. Miller immediate reemployment, to their former or substantially equivalentpositions,without prejudice to their seniority or other rights and privileges, andmake each of them whole for any loss of pay each may have suffered by paymentto him of a sum of money equal to that which he normally would have earned fromthe date of discrimination against him to the date of the offer,of reinstatement or re-employment, respectively, less his net earnings during said period(Crossett LumberCompany,8 NLRB 440), said backpay to be computed on a quarterly basis in themanner established by the Board in F.W. Woolworth Company,90 NLRB 289.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze the,amounts of backpay due and the rights of Clyde B. Richardson and William H. Millerunder the terms of this Order.(c) Post in its plant at Lawrenceburg, Tennessee, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by the Re-gional Director for the Tenth Region, shall, after being signed by Respondent's rep-resentative, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said noticesare notaltered, defaced, or covered by othermaterial.(d) -Notify the Regional Director for the TenthRegion, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report and Recommended Order,what steps Respondent has taken to comply herewith.It isfurther recommended that unless on or before 20 days from the date of thereceipt of this Intermediate Report and Recommended Order the Respondent notifysaid RegionalDirector, in writing, that it will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring Respondentto take the action aforesaid.It isfurther recommended that the complaint be dismissed as to Johnny J. Carter,James Mathis, Guy D. Smith,JamesE. Fowler, Ralph Durham, and George L.Womble.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Union, United Auto-mobile, Aircraft & Agricultural Implement Workers of America, AFL-CIO, orin any other labor organization of our employees, by discharging or refusing toreemploy employees because of their union membership and activities, nor willwe discriminate in any other manner in regard to hire or tenure of employment,or any-term or condition of employment, to discourage membership in a labororganization.WE WILL NOT interrogate employees coercively concerning their union mem-bership and activities, nor will we threaten employees with discharge or otherreprisals because of their union membership and activities. SKYLINE HOMES, INC.155WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to form,join, or assist said InternationalUnion,United Automobile,Aircraft&Agricultural ImplementWorkers ofAmerica,AFL-CIO,or any other labor organization,to bargain collectively.through representatives of their own choosing,or to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all such activities.WE WILLoffer toClydeB. Richardson immediate and full reinstatement, andtoWilliam H.Miller immediate and full reemployment,to their former orsubstantially equivalent positions,without prejudice to their seniority or otherrights and privileges,and make them whole for any loss of pay they may havesuffered as a result of our discrimination against them.All our employees are free to become or refrain from becoming members of theabove union,or any other labor organization.MURRAY OHIO MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Skyline Homes,Inc.andUnited Brotherhood of Carpenters andJoiners of America, Carpenters Union No. 2292.1Case No.12-CA-1517.November 14, 1961DECISION AND ORDEROn June 26,1961, Trial Examiner W. Gerard Ryan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto, and finding that it had not engaged in certain otherunfair labor practices and recommending dismissal of the complaintpertaining thereto.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report and briefs in supportthereof 2Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following modifications and additions.',Hereinafter referred to as the Union.8 The Respondent's request for oral argument is hereby denied asthe record,exceptions,and briefsadequatelypresent the issues andthe positions of the parties.134 NLRB No. 24.